                            IN THE UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

CAMILLE M.,                                     §
                                                §
               Plaintiff,                       §
                                                §
v.                                              §    Civil Action No. 3:17-CV-2883-L
                                                §
CAROLYN W. COLVIN, Commissioner                 §
of the Social Security Administration,          §
                                                §
               Defendant.                       §

                                            ORDER

        On January 28, 2019, United States Magistrate Judge David L. Horan entered the Findings,

Conclusions and Recommendation of the United States Magistrate Judge (“Report”) in this social

security appeal, recommending that the court reverse and remand this action to the Commissioner

of Social Security (“Commissioner”) for further proceedings consistent with his Report. No

objections to the Report were filed.

       Having reviewed the pleadings, file, record, applicable law, and Report, the court determines

that the magistrate judge’s findings and conclusions are correct, and accepts them as those of the

court. Accordingly, the Commissioner’s decision is reversed, and this case is remanded for further

proceedings consistent with the findings and conclusions set forth in the Report.

       It is so ordered this 15th day of February, 2019.


                                                     _________________________________
                                                     Sam A. Lindsay
                                                     United States District Judge




Order – Solo Page
